Hill, C. J.
1. The judge of the superior court did not err in refusing to sanction the petition for certiorari.
2. A mayor is not disqualified to try one accused of a violation of a city ordinance, notwithstanding that in the event of a conviction a portion of the fine imposed is to be paid to him as costs. Pace v. Hazlehurst, ante, 203 (70 S. E. 967) ; Wellmaker v. Terrell, 3 Ga. App. 792 (60 S. E. 464).
3. On the trial of one charged with the violation of a city ordinance in • having on hand intoxicating liquor for the purpose of illegal sale, evidence that he received money from another person, accompanied with the request to secure whisky for the latter, and that shortly thereafter the accused delivered a bottle of whisky to that person, would cast upon him the burden of showing where, how, and from whom he got the whisky; and this burden is not successfully carried simply by the statement of the accused that he had no interest in the whisky, but had secured it from another person. Bray v. Commerce, 5 Ga. App. 605 (63 S. E. 596); Shaw v. State, 3 Ga. App. 607 (60 S. E. 326). Judgment affirmed.